DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
     “an abnormality detector configured to detect” 
     “an instruction receiver configured to” 
      “an image forming device configured to form an image” 
      “image reading device configured to read the image” 
      “image inspecting device according to claim 1, configured to inspect a read image” 
      “a command receiver configured to receive an order” in claim 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150146264 to Ikari.

        Regarding claim 1, Ikari discloses an image inspecting device comprising (paragraph 30-31; image inspection apparatus 110):
         an abnormality detector configured to detect (limitation interpreted under 35 U.S.C. 112(f) as the processor) an abnormality of an inspection object image (paragraph 93-94, 99, 105-106, 118-123, 131-133; CPU 1101 (abnormality detector) detects abnormality in the printer using the scanned image data of the printed analysis chart (inspection object image)); and 
        circuitry (paragraph 63-64; CPU 1101) configured to set a non-detection area to be excluded from a detection object area within which the abnormality detector detects an image abnormality (paragraph 87, 102, 106, 118-123; area/location where abnormality due to scanner such as streaks are avoided (excluded) from the analysis of the scanned image data of the analysis chart that is used to detect printer abnormality in step s208; the location of scanner abnormality (non-detection area) is set in the database of scanner abnormality location estimation unit 1112; extracted area in s404 includes detection object area that excludes the scanner abnormality area is used for detecting image abnormality in the printer), 
        the circuitry being configured to set an area including an abnormality detection portion as the non-detection area when a detection result obtained by the abnormality detector satisfies a non-detection condition (paragraph 87, 102, 106, 118-123; area/location where abnormality due to scanner such as streaks are avoided (excluded) from the analysis of the scanned image data of the analysis chart that is used to detect printer abnormality in step s208; the location of scanner abnormality (non-detection area) is set in the database of scanner abnormality location estimation unit 1112; extracted area in s404 includes detection object area that excludes the scanner abnormality area is used for detecting image abnormality in the printer; paragraph 100-101; detection result from scanning blank paper is analyzed to determine abnormality in the blank scanned image in s202-s203 to determine streaks as abnormalities that are set for non-detection (exclusion) from printer abnormality detection; condition for setting exclusion area (non-detection area) is if abnormality such as streak is detected in blank scanned page; paragraph 84, 102; position of scanner abnormality such as streaks defines the “abnormality detection portion”).











           Regarding claim 7, Ikari discloses an image forming apparatus comprising: an image forming device configured to (limitation interpreted under 35 U.S.C. 112(f) as the printer) form an image on a recording medium (paragraph 93; printer 120 forms image on sheet); an image reading device configured to (limitation interpreted under 35 U.S.C. 112(f) as the scanner)  read the image on the recording medium formed by the image forming device (paragraph 94-95; scanner 140 reads printed sheet); and the image inspecting device according to claim 1, configured to inspect a read image (limitation interpreted under 35 U.S.C. 112(f) as the processor) read by the image reading device as an inspection object image (paragraph 96, 116-120; scanned sheets is sent to inspection device 110 for inspection in s401 wherein image of output chart is inspection object).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146264 to Ikari in view of JP 2006245976 to Shima.

         Regarding claim 2, Ikari discloses the non-detection condition. However Ikari does not disclose the image inspecting device according to claim 1, wherein the condition includes a condition that substantially same abnormalities are detected in two or more inspection object images.
          Shima discloses wherein the condition includes a condition that substantially same abnormalities are detected in two or more inspection object images (paragraph 9, 69, 76-78, 120-121; defects are detected when having same shape (condition) in plurality of scanned images (inspection objects) obtained by film scanner).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikari as taught by Shima to provide non-detection condition for determination of non-detection area.
        The motivation to combine the references is to provide automatic determination of defects in scanned images and correction in case there is not provided a white or reference board of Shima thereby resulting in using the scanned image of the inspection object to determine defects (paragraph 5-10).



           Regarding claim 3, Shima discloses the image inspecting device according to claim 2, wherein the substantially same abnormalities include abnormalities detected at substantially same positions in the two or more inspection object images (paragraph 9, 69, 76-78, 120-121; defects are detected at same position (condition) in plurality of scanned images (inspection objects) obtained by film scanner). 



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146264 to Ikari in view of JP 2006245976 to Shima further in view of US 20150022864 to Song.

           Regarding claim 4, Ikari discloses non-detection condition. However Ikari does not disclose the image inspecting device according to claim 2, wherein the condition includes a condition that the substantially same abnormalities are detected in a specified number of inspection object images that are sequentially input or a condition that the substantially same abnormalities are detected in a specified number of inspection object images out of a predetermined number of inspection object images that are sequentially input, the specified number being smaller than the predetermined number.
         Song discloses wherein the condition includes a condition that the substantially same abnormalities are detected in a specified number of inspection object images that are sequentially input (paragraph 7, 110-112; consecutively scanned images (inspection objects) are input; condition of consecutive pages (two pages) as specified number of consecutive (sequential) images having same streak (abnormality)  required to provide warning to user) or a condition that the substantially same abnormalities are detected in a specified number of inspection object images out of a predetermined number of inspection object images that are sequentially input, the specified number being smaller than the predetermined number (paragraph 171-174; condition of detecting same streaks in two (specified number) out of 5 (predetermined number) scanned page images required for warning user; specified number two is smaller than predetermined number 5).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikari as taught by Song to provide non-detection condition based on frequency or consecutive times of defect detection in plurality of image .
        The motivation to combine the references is to provide warning message to users based on exceeding the threshold value for number of pages that include the defect in plurality of scanned images that can be set by user  (paragraph 173-174).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146264 to Ikari in view of US 20200096925 to Ikuta.
           Regarding claim 5, Ikari discloses the non-detection area that is set by the circuitry (paragraph 87, 102, 106, 118-123; area/location where abnormality due to scanner such as streaks are avoided (excluded) from the analysis of the scanned image data of the analysis chart that is used to detect printer abnormality in step s208; the location of scanner abnormality (non-detection area) is set in the database of scanner abnormality location estimation unit 1112) wherein the circuitry is configured to set the area including the abnormality detection portion as the non-detection area when the detection result satisfies the non-detection condition (paragraph 87, 102, 106, 118-123; area/location where abnormality due to scanner such as streaks are avoided (excluded) from the analysis of the scanned image data of the analysis chart that is used to detect printer abnormality in step s208; the location of scanner abnormality (non-detection area) is set in the database of scanner abnormality location estimation unit 1112; condition for setting exclusion area (non-detection area) is if abnormality such as streak is detected in blank scanned page; paragraph 84, 102; position of scanner abnormality such as streaks defines the “abnormality detection portion”) wherein the circuitry is configured to, not set the area including the abnormality detection portion as the non-detection area when the detection result satisfies the non-detection condition (paragraph 87, 102, 106, 118-123; area/location where abnormality due to scanner such as streaks are avoided (excluded) from the analysis of the scanned image data of the analysis chart that is used to detect printer abnormality in step s208; the location of scanner abnormality (non-detection area) is set in the database of scanner abnormality location estimation unit 1112; condition for setting exclusion area (non-detection area) is if abnormality such as streak is detected in blank scanned page; paragraph 84, 102; position of scanner abnormality such as streaks defines the “abnormality detection portion”; detection result of s203 (YES) results in scanner abnormality that is non-detection condition;  in step s205 if it is determined that abnormality does not affect printer (NO) then it goes to s206 and performs chart analysis on all pixels without excluding pixels associated scanner abnormality satisfied in the condition of step s203 (YES); when NO in s205 this reads on NOT SET the excluding area since no area is excluded in s206 ;paragraph 101-104, 107-112). 

However Ikari does not disclose the image inspecting device according to claim 1, further comprising: 
an instruction receiver configured to receive an instruction of whether to apply the non-detection area that is set, 
wherein the circuitry is configured to, in response to an instruction of the instruction receiver to apply the non-detection area, set the area as the non-detection area, and 
wherein the circuitry is configured to, in response to an instruction of the instruction receiver not to apply the non-detection area, not set the area as the non-detection area. 
       Ikuta discloses further comprising: 
an instruction receiver configured to (limitation interpreted under 35 U.S.C. 112(f) as the display/screen) receive an instruction of whether to apply the non-detection area that is set (paragraph 79, 81, 85, 89, 93, 103; Fig. 9 shows the excluded area setting screen as instruction receiver to receive user instruction via button 351 to apply the set exclusion area FDA and button 352 to reset exclusion area set (not to apply)), 
      wherein the circuitry (paragraph 43; CPU 201) is configured to, in response to an instruction of the instruction receiver to apply the non-detection area, set the area as the non-detection area (paragraph 79, 81, 85, 89, 93, 103; Fig. 9 shows the excluded area setting screen as instruction receiver to receive user instruction via button 351 to apply the set exclusion area FDA; if button 351 is instructed by user then the FDA (non-detection area)  is set as the non-detection area), and 
       wherein the circuitry is configured to, in response to an instruction of the instruction receiver not to apply the non-detection area, not set the area as the non-detection area (paragraph 79, 81, 85, 89, 93, 103; Fig. 9 shows the excluded area setting screen as instruction receiver to receive user instruction via button 352 to reset exclusion area set (not to apply); if button 352 is selected by user then the FDA (non-detection area)  is NOT set as the non-detection area since non-detection area setting is deleted).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikari as taught by Ikuta to provide user option to accept non-detection area or reject it on display screen.
        The motivation to combine the references is to provide user option to manually adjust the dimension of the excluded area via the input fields in the display screen and also provide option to accept the non-detection area or to reset and provide a different non-detection area (paragraph 85-93).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146264 to Ikari in view of US 2020336605 to Kawasaki.
           Regarding claim 6, Ikari discloses the non-detection area that is set by the circuitry. However Ikari does not disclose the image inspecting device according to claim 1, further comprising: an instruction receiver configured to receive an adjustment range of the non-detection area that is set, wherein the circuitry is configured to set the adjustment range received by the instruction receiver, as the non-detection area.
           Kawasaki discloses an instruction receiver configured to receive an adjustment range of the non-detection area that is set (paragraph 80-81; area 31, 32 define inspection exempt area (non-detection) that is set as shown in Fig 17; paragraph 107-109; when reset button 71 is pushed, the display of Fig. 18 as instruction receiver is displayed including adjustment range receiving portion such as 741-744 to change the range of the inspection exempt area 31, 32 x, y coordinates), wherein the circuitry is configured to set the adjustment range received by the instruction receiver, as the non-detection area (paragraph 107-109; user provides adjustment range by changing values  of 741-744 to change the range of the inspection exempt area 31, 32 x, y coordinates so as to set new exempt area).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikari as taught by Kawasaki to provide input of adjustment range for the non-detection area.
        The motivation to combine the references is to provide display screen that provides simultaneous display of non-detection area as set and adjustment range input for the X and Y positioning data so that the user can easily make adjustment to the non-detection area by visualizing the adjustment on the actual image (paragraph 107-111).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150146264 to Ikari in view of JP 2005181260 to Yoshida.
        Regarding claim 8, Ikari discloses the image forming apparatus according to claim 7, further comprising: a memory configured to store detection result information of the abnormality detector (paragraph 82-85; database (memory) stores detection result of detecting abnormality locations in the printer and scanner),
 wherein the image reading device is configured to sequentially read images formed on recording media (paragraph 92, 95; sequential scanning of plurality of charts printed on sheet), wherein the abnormality detector is configured to detect an abnormality of a read image read by the image reading device (paragraph 93-94, 99, 105-106, 118-123, 131-133; CPU 1101 (abnormality detector) detects abnormality in the printer using the scanned image data of the printed analysis chart (inspection object image)), wherein the memory is configured to store the detection result of the abnormality detector in the image forming operation (paragraph 82-85; database (memory) stores detection result of detecting abnormality locations in the printer and scanner),wherein the circuitry is configured to set the non-detection area based on the detection result and wherein the abnormality detector is configured not to detect an abnormality in the non-detection area, in an image on a recording medium formed when the non-detection area is set in the image forming operation (paragraph 87, 102, 106, 118-123; area/location where abnormality due to scanner such as streaks are avoided (excluded) from the analysis of the scanned image data of the analysis chart that is used to detect printer abnormality in step s208; the location of scanner abnormality (non-detection area) is set in the database of scanner abnormality location estimation unit 1112; extracted area in s404 includes detection object area that excludes the scanner abnormality area is used for detecting image abnormality in the printer; paragraph 100-101; detection result from scanning blank paper is analyzed to determine abnormality in the blank scanned image in s202-s203 to determine streaks as abnormalities that are set for non-detection (exclusion) from printer abnormality detection; condition for setting exclusion area (non-detection area) is if abnormality such as streak is detected in blank scanned page; paragraph 84, 102; position of scanner abnormality such as streaks defines the “abnormality detection portion”; paragraph 87, 102, 106, 118-123; area/location where abnormality due to scanner such as streaks are avoided (excluded) from the analysis of the scanned image data of the analysis chart that is used to detect printer abnormality in step s208).  
However Ikari does not disclose images formed on recording media in a continuous image forming operation of the image forming device; wherein the detection result of the abnormality detector in the continuous image forming operation;
wherein the abnormality detector is configured not to detect an abnormality in the non-detection area, in an image on a recording medium formed by a remaining image forming operation in the continuous image forming operation when the non-detection area is set in the continuous image forming operation.  
       Yoshida discloses images formed on recording media in a continuous image forming operation of the image forming device (paragraph 31; continuous printed matter); wherein the detection result of the abnormality detector in the continuous image forming operation (paragraph 31-33; detection result of abnormal portion in continuous printing);
wherein the abnormality detector is configured not to detect an abnormality in the non-detection area, in an image on a recording medium formed by a remaining image forming operation in the continuous image forming operation (paragraph 35-37; the abnormal detection of image formed is not performed in the mask area (non-detection area); paragraph 23, 35; Fig. 2 shows the remaining printing of S2 after printing of S3 in continuous printing for which non-detection is set ) when the non-detection area is set in the continuous image forming operation (paragraph 38; mask (non-detection area) is created for printing unit S3 area).  
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikari as taught by Yoshida to provide non-detection area when detecting abnormality in continuous printing mode.
        The motivation to combine the references is to provide abnormality detection in continuous printing operation wherein the abnormality can be detected on both sides of the continuous sheet in case there is foreign substance is found on both sides (paragraph 31-33).






Allowable Subject Matter
Claims 9, 10, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170104884 to Hayashi.
JP 2020178228 to Kawasaki.
JP 2000335062 to Ishida.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

10/22/2022